Citation Nr: 1602319	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-20 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969. 
      
This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri. 

By a January 2015 decision, the Board denied the matter on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a July 2015 order, the Court vacated the January 2015 decision and remanded the case to the Board for further proceedings consistent with the Joint Motion for Remand (JMR).  The JMR determined that the Board erred in not considering tinnitus as a chronic disease under 38 C.F.R. § 3.309(a) as required by Fountain v. McDonald, 27 Vet. App. 258 (2015).  The JMR further determined that the Board erred in evaluating the Veteran's credibility by finding that the failure to file a claim for tinnitus with his prior claims, along with the absence of tinnitus symptoms in the record prior to the claim, weighed against him.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist a claimant at the time he or she files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2015).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
In this case, the Veteran was provided a VA audiological examination in January 2010.  The January 2010 VA examiner provided a diagnosis of tinnitus.  The Veteran noted the circumstances of his in-service acoustic trauma in his December 2008 Statement in Support of Claim, although, at the time, the Veteran was not filing a claim for his tinnitus.  After tinnitus was diagnosed at the January 2010 examination, and an addendum opinion as to whether the Veteran's tinnitus was related to service was completed in April 2010.  However, the addendum opinion rendered was not adequate to address the issue of service connection for tinnitus.

With regard to service connection on a direct basis, the April 2010 opinion concluded that the Veteran's bilateral tinnitus was less likely as not caused by or a result of military noise exposure.  The rationale contained conclusory statements about the Veteran having significant post-military noise exposure.  The Veteran denied significant post-military noise exposure in the July 2013 Form 9, specifically noting he was not exposed to industrial noise.  The employment history the Veteran gave at the January 2010 VA examination showed post-military employment in cheese production, electronic sales, insurance sales, direct marketing, and insurance adjusting.  It is unclear that any of these occupations would result in significant noise exposure.  His only recreational noise exposure was noted as use of gas-powered lawn equipment.  The opinion's rationale is incomplete and requires an addendum.

Additionally, it is unclear if the examiner considered all the evidence relating to the Veteran's tinnitus in the record.  The opinion did not resolve the Veteran's lay statements that he has experienced tinnitus since service.  In the June 2009 Notice of Disagreement, the Veteran stated the acoustic trauma he experienced in service often left his ears buzzing and ringing, and that he still experienced the ringing.  At the January 2010 VA examination, the Veteran reported he first noticed tinnitus around 1970 after military service.  In September 2010, he again reported the ringing has been present since his service in Vietnam.  However, medical records from St. John's show the Veteran expressly denied tinnitus or ringing in the ears on three separate occasions in August 2006, October 2007, and October 2008.  Further development is needed to address these statements. 

Finally, one of the possible alternative causes of tinnitus noted in the April 2010 opinion was ototoxic medication that includes Vardenafil and Tadalafil, which are used to treat the Veteran's service-connected erectile dysfunction.  This raised the alternative theory of secondary service connection for the Veteran's tinnitus.  With regard to this issue, the April 2010 examiner concluded that she could not resolve the issue of ototoxic medication as a cause of the Veteran's tinnitus without resorting to mere speculation.  Such a conclusion without an explanation renders an opinion inadequate.  See Jones v Shinseki, 23 Vet. App. 382 (2010).

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims file to the author of the April 2010 VA medical opinion, or an appropriate substitute for an addendum opinion.  If the examiner feels a new examination is necessary, one should be provided.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's tinnitus began in or is related to active service. 

b. Whether it is at least as likely as not (a probably of 50 percent or greater) that the Veteran's tinnitus is caused by treatment of his service connected erectile dysfunction with ototoxic medications including Vardenafil and Tadalafil.

c. Whether it is at least as likely as not (a probably of 50 percent or greater) that the Veteran's tinnitus was aggravated (i.e., permanently worsened beyond the natural progression) by treatment of his service connected erectile dysfunction with ototoxic medications including Vardenafil and Tadalafil.

For all of the requested opinions, the examiner should consider the Veteran's lay statements regarding the nature of his symptoms. The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's tinnitus found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately caused by the service-connected disability.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

